DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and have been examined on the merits.
Claim Objections
Claims 1, and 4 are objected to because of the following informalities:  
In each of claims 1 and 4 the term “Nigella Sativa” should be amended to recite the taxa/genus and species terms as  -- Nigella sativa--.
Specification
The use of the term “QuardaMune”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Note that MPEP 608.01(v) states in part: “should not permit the use of language such as ‘the product X (a descriptive name) commonly known as Y (trade name or mark)’ since such language does not bring out the fact that the latter is a trade name or mark. Language such as ‘the product X (a descriptive name) sold under the trademark Y’ is permissible.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administration of in an effective amounts thereof, the combination of:
epigallocatechin-3-gallate or a green tea extract containing epigallocatechin-3-gallate; 
thymoquinone or a N. sativa extract containing thymoqiuine;
sulforaphane or a broccoli extract containing sulforaphane; and 
pterostilbene or a blueberry extract containing pterostilbene
however, does not reasonably provide enablement for all (or respective extracts thereof of) green tea, blueberry, Nigella Sativa, and broccoli, or such scope of combinations for the treatments claimed (i.e. inhibiting inflammation-associated memory dysfunction).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of inhibiting inflammation-associated memory dysfunction by administering green tea, blueberry, Nigella Sativa, and broccoli (or extracts thereof), however the invention recites administering materials epigallocatechin-3-gallate, thymoquinone, sulforaphane, and pterostilbene.  Thus, the claims taken together with the specification imply a claimed breadth greater than supported by the disclosure as a whole.
(3) The state of the prior art and (4) the predictability or unpredictability of the art: (5) The relative skill of those in the art:
The state of the prior art is such that the conditions were not known to be treatable in effective amounts for the scope instantly claimed or with the combination of epigallocatechin-3-gallate, thymoquinone, sulforaphane, and pterostilbene. Since the treatment of the conditions therewith remains largely unsolved, means for determining the materials effective therewith and practicing the invention as claimed remained highly unpredictable, and therefore remained beyond the purview of one of skill in the art. Accordingly. one would have turned to the instant disclosure for additional direction and guidance.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided limited guidance and direction, including examples, and administering epigallocatechin-3-gallate, thymoquinone, sulforaphane, and pterostilbene, however, extracts and the materials obtained therefrom are highly complex and dependent upon the process of extraction and materials specifically obtained and therefor the mere identification of a source material or a generic “extract” may be insufficient (e.g. mere extracts of green tea, blueberry, Nigella Sativa, and broccoli without identification of the molecule(s) or specific extraction steps necessary to provide the claimed therapeutic function.  
However, the specification does not provide additional guidance as to the processes or determining of additional species, other than the mere desired functional therapeutic outcome in the administered combination.
(8) The quantity of experimentation necessary:
	Considering the state of the art and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with the claims.
It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.
Conclusion
	No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655